UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1334



EDWARD G. TINSLEY,

                                            Plaintiff - Appellant,

          versus

TRW, INCORPORATED; EQUIFAX CREDIT INFORMATION
SERVICES, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-273-PJM)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Edward G. Tinsley, Appellant Pro Se. Sandy David Baron, GOLDSTEIN
& BARON, CHARTERED, College Park, Maryland; Thomas Moss Wood, IV,
Nathan Daniel Adler, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER,
P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant appeals the district court's order denying his motion

for entry of final judgment. Our review of the record discloses no

reversible error. Accordingly, we affirm. The Appellant's motion

for summary judgment is hereby denied. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                2